DETAILED ACTION
Applicant’s argument filed in reply on 6/16/2022 were received and fully considered. Claims 1, 3, 4, 10-14, 16, and 20 were amended. Claims 2, and 9 were cancelled. Therefore, claims 1, 3, 4, 10-14, 16, and 20 are examined. Please see below for more detail.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 6/16/2022 has been entered.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-140118, filed on 7/26/2018.

Information Disclosure Statement
The information disclosure statement(s)(IDS) submitted on 6/19/2022 has been considered by the examiner.

Response to Arguments

Applicant’s arguments and amendments in the Amendment filed by way of RCE 6/16/2022 (herein “Amendment”) with respect to the claim interpretation, 35 U.S.C. 112(f), on Claim 1 has been fully considered but not persuasive.  Examiner would not consider I/O a structural term, and further clarifies that inputs and outputs do not necessarily define a structure, since inputs and outputs can be inputs and outputs of an algorithm, neither of which are hardware. Consequently, 35 U.S.C. 112(f) claim interpretation is maintained. Similarly, 35 U.S.C. 112(b) indefiniteness rejection is maintained as well. 
Applicant’s arguments in the Amendment with respect to the rejection(s) of claims 1 and 20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Misawa et al. (US 20110227881A1), and Miyazaki et al. (US20140373082A1).
For clarity of the record, the following additional response is made. In particular, Applicant’s amendments on page 11 sets forth:” since the display content in Liu is the excerpt content (texts) from documents, the highlight or the bounding box is not added directly to image data”. Even though Examiner disagrees with the argument, nevertheless Misawa is introduced to address applicant’s concern with respect to “receiving a display element to be added for display to a specific character in the image data for display”.
Furthermore, applicant’s argument with respect to Nakayama, is also addressed with teaching of Miyazaki. Please see prior art section below for more detail including updated citations and obviousness rationale.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such a claim limitation is: 
Claim 1: “…a communication I/O interface that acquires voice data …”, in line 2.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “communication I/O interface” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no structure that performs the function in the claim. Only recited reference to the said function are:
Applicant’s as filed specification Par. 0048 states: a communication interface (IF) 14 that transmits and receives data to and from an external device such as the terminal device 20 through the network 30,
Figure 2 of the drawing, depicts box (14) as the communication IF.
Therefore, the claim 1 is indefinite and claims 3 – 8,  and 10- 19 that depend therefrom are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, 10 – 14, 19 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Faisman (US20080177786A1), and in further view of Misawa  et al. (US20110227881A1)(hereinafter  “Misawa”), and Miyazaki  et al. (US20140373082A1)(hereinafter  “Miyazaki”).

Faisman was applied in the previous Office Action
Regarding claim 1, and 20, Faisman teaches an apparatus and a non-transitory computer readable medium storing a program causing a computer to execute: (Faisman, Par. 0029:” one or more aspects of the present invention can be included in an article of manufacture [e.g., one or more computer program products] having, for instance, computer usable media. The media has embodied therein, for instance, computer readable program code means for providing and facilitating the capabilities of the present invention.”).
a communication I/O interface that acquires voice data and image data, respectively; and (Faisman, Par. 0006:” … the method further comprising the steps of acquiring a multimedia data stream, segmenting the multimedia stream into a video data and an audio data stream).
a processor, configured to:  perform control to display the image data acquired by the communication I/O interface in synchronization with the voice data; (Faisman, Par. 0006:” … wherein the playback times of the video and audio data streams are synchronized, associating playback time annotation indicators with the time synchronized video and audio data streams”).
set a playback period in which the recognized texts corresponding to the specific character in the voice data is played back, as a display period of the display element in the image data. (Faisman, Par. 0025:” Yet further aspects of the present invention allow for the provision of feedback to a system user based upon the timing information that is associated with the edited pronunciation of transcription text, which in its turn can also be used to improve the annotation editing process. FIG. 2 shows a screenshot of an editable transcription stream that is synchronized with a media data stream file. The screenshot shows a GUI 200, wherein the GUI 200 is used to display and edit time-aligned transcriptions. The left-side display 205, displays the text of a transcription. All of the textual character data of the transcription is associated with annotated timing information. The right-side display 210 is configured to playback a multimedia data file. The right-side display 210 further comprises multimedia controls, thus allowing for the control of the listening/viewing aspects of a multimedia data.”).
Faisman fails to explicitly disclose, however, Misawa teaches receive a display element to be added for display to a specific character in the image data for display; (Misawa, Par. 0010:” According to an embodiment of the present invention, there is provided an information processing device which includes a receiving unit which receives handwriting data of an electronic pen accompanied by attribute information added by a user; a recognizing unit which recognizes a character string or a graphic from the handwriting data accompanied by the attribute information and associates the attribute information accompanying the handwriting data with the character string or the graphic; a search unit which searches for user-desired information [display element] on the basis of the character string or the graphic and the attribute information associated with the character string or the graphic; a converting unit which converts the user-desired information to display data; and a display unit which displays the display data.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Faisman in view of Misawa to receive a display element to be added to a specific character in the image data for display, in order to provide a novel and improved communication device, as evidence by Misawa (See Par. 0009).
Faisman and Misawa fail to explicitly disclose, however, Miyazaki teaches perform image recognition on the specific character in the image data and convert the specific character into recognized texts; and (Miyazaki, Par. 0122:” The image recognition unit [extraction part] 64 sequentially recognizes video information 4b inputted in real-time from an image processing unit 63. More specifically, the image recognition unit 64 recognizes the character strings in each frame that composes the video information 4b [such as subtitles embedded in the image, characters in a signboard showing in the background, and the like], and by doing so, the video information 4b is converted into text information 5 and the converted text information 5 is outputted to the keyword detector 15. For the above-mentioned recognition and conversion, well-known video recognition [image recognition] technology can be used.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Faisman and Misawa in view of Miyazaki to perform image recognition on the specific character in the image data and convert the specific character into recognized texts, in order to improve convenience for the user by suggesting keywords (character strings) to the user without inhibiting the output of the content, as evidence by Miyazaki (see Par. 0009).


Regarding claim 8, Faisman teaches the information processing apparatus according to claim 1, wherein the specific character is a character string disposed in a preset area in image data indicated by the received display element. (Faisman, Par. 0025:” Yet further aspects of the present invention allow for the provision of feedback to a system user based upon the timing information that is associated with the edited pronunciation of transcription text, which in its turn can also be used to improve the annotation editing process. FIG. 2 shows a screenshot of an editable transcription stream that is synchronized with a media data stream file. The screenshot shows a GUI 200, wherein the GUI 200 is used to display and edit time-aligned transcriptions. The left-side display 205, displays the text of a transcription. All of the textual character data of the transcription is associated with annotated timing information. The right-side display 210 is configured to playback a multimedia data file. The right-side display 210 further comprises multimedia controls, thus allowing for the control of the listening/viewing aspects of a multimedia data.”).

Regarding claim 10, Faisman teaches the information processing apparatus according to claim 1, wherein the processor is further configured to recognize the voice data as voice and convert the voice into voice texts. (Faisman, Par. 0020:” At 110, a transcription of the audio data stream file is created from the audio data stream; wherein the transcription can be configured as a standard transcription of the audio data stream, a translation of the audio data stream, a listing of annotations that are associated with the audio data stream, or a summarization of the audio data stream. The transcription can be created using any conventionally available ASR conversion tool.”).

Regarding claim 11, Faisman teaches the information processing apparatus according to claim 10, wherein the processor performs control to display a character string extracted from the voice texts. (Faisman, Par. 0025:” The left-side display 205, displays the text of a transcription. All of the textual character data of the transcription is associated with annotated timing information.”, and Par. 0020:” The transcription can be created using any conventionally available ASR conversion tool.”).

Regarding claim 12, Faisman teaches the information processing apparatus according to claim 11, wherein the processor is further configured to: correct the character string. (Faisman, Par. 0016:” Currently, many situations occur when it is necessary to create, and synchronize a transcription of a multimedia file [i.e., files containing audio and video data components] with the original multimedia file [e.g., transcripts or translations of video files, media databases, captions of television programs, etc . . .]. ASR and automatic translation tools can be used to create initial draft transcriptions of a multimedia file. However, the transcription drafts that are generated by these tools more so than not will require the further editing of the transcription in order to provide the correct textual representation of the content that has been derived from the original multimedia file.”).

Regarding claim 13, Faisman teaches the information processing apparatus according to claim 10, wherein the processor performs control to display a list of the character strings extracted from the voice texts. (Faisman, Par. 0020:” At 110, a transcription of the audio data stream file is created from the audio data stream; wherein the transcription can be configured as a standard transcription of the audio data stream, a translation of the audio data stream, a listing of annotations that are associated with the audio data stream, or a summarization of the audio data stream. The transcription can be created using any conventionally available ASR conversion tool. The transcription comprises synchronization information that relates the textual elements of the transcription with the original multimedia data stream file from which the transcription was derived.”, and Par. 0025:” The left-side display 205, displays the text of a transcription. All of the textual character data of the transcription is associated with annotated timing information. The right-side display 210 is configured to playback a multimedia data file. The right-side display 210 further comprises multimedia controls, thus allowing for the control of the listening/viewing aspects of a multimedia data.”).

Regarding claim 14, Faisman teaches the information processing apparatus according to claim 10, wherein the processor performs control to display a list of the character strings extracted from the voice texts and a playback period of the voice data of each character string. (Faisman, Par. 0026:” The present application further allows for the editing of a transcript in conjunction with the simultaneous listing and viewing of a multimedia data stream file. The timing information that is embedded into the transcription allows for the navigation from the edited text of the transcription to a relational playback position of the media file, and from the playback position of the media file to the text of the transcription during the editing process. A system user has only to select a character, word, or phrase in the text, and the multimedia file will travel to the corresponding synchronized point within the multimedia playback. Conversely, a user can select a multimedia data playback position, and the text that is synchronized with the playback position of the multimedia file will accordingly be highlighted.”, and Par. 0020:” The transcription can be created using any conventionally available ASR conversion tool.”).

Regarding claim 19, Faisman teaches the information processing apparatus according to claim 10, wherein the processor performs control to display the voice data possibly corresponding to the specific character by converting the voice data into text. (Faisman, Par. 0016:” Currently, many situations occur when it is necessary to create, and synchronize a transcription of a multimedia file [i.e., files containing audio and video data components] with the original multimedia file [e.g., transcripts or translations of video files, media databases, captions of television programs, etc . . .]. ASR and automatic translation tools can be used to create initial draft transcriptions of a multimedia file.”, and Par. 0025:” The left-side display 205, displays the text of a transcription. All of the textual character data of the transcription is associated with annotated timing information.”).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Faisman, Misawa, and Miyazaki and in further view of Seino (US20070058868A1).

Seino was applied in the previous Office Action.
Regarding claim 3, Faisman, Misawa, and Miyazaki fail to explicitly disclose, however, Seino teaches the information processing apparatus according to claim 1, wherein the processor is further configured to: correct the recognized texts converted from the specific character. (Seino, claim 3:” a character recognition part that outputs text data resulting from character recognition that is performed by using the character image data; and a correction processing part that displays a window on which the text data outputted from said character recognition part and the image data are displayed so as to be visually comparable for confirmation or correction of the text data which is the character recognition result.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Faisman, Misawa, and Miyazaki, in view of Seino to correct the text converted from the specific character, in order to efficiently perform a confirmation work or a correction work of a character recognition result, as evidence by Seino (Par. 0014).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Faisman, Misawa, Miyazaki and in further view of Funakura (US20050027525A1).

Funakura was applied in the previous Office Action.
Regarding claim 4, Faisman, Misawa, and Miyazaki fail to explicitly disclose, however, Funakura teaches the information processing apparatus according to claim 1, wherein the processor is further configured to: add candidates for a read representation that is possibly included in the voice data, as the specific character. (Funakura, Par. 0011:” Further, a specific word is converted into image data corresponding to the character data converted by the voice discriminator. An image represented by the image data is shown on the display.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Faisman, Misawa, and Miyazaki in view of Funakura to add candidates for a read representation that is possibly included in the voice data, as the specific character, in order to improve the expression of the character information obtained by the voice recognition, as evidence by Funakura (See Par. 0014).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Faisman, Misawa, Miyazaki, and Seino and in further view of Funakura.

Regarding claim 5, Faisman, Misawa, Miyazaki, and Seino fail to explicitly disclose, however, Funakura teaches the information processing apparatus according to claim 3, wherein the processor is further configured to: add candidates for a read representation that is possibly included in the voice data, as the specific character. (Funakura, Par. 0011:” Further, a specific word is converted into image data corresponding to the character data converted by the voice discriminator. An image represented by the image data is shown on the display.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Faisman, Misawa, Miyazaki, and Seino in view of Funakura to add candidates for a read representation that is possibly included in the voice data, as the specific character, in order to improve the expression of the character information obtained by the voice recognition, as evidence by Funakura (See Par. 0014).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Faisman, Misawa, Miyazaki, Funakura and in further view of Yamamichi (US20030206647A1).

Yamamichi was applied in the previous Office Action.
Regarding claim 6, Faisman, Misawa, Miyazaki and Funakura fail to explicitly disclose, however, Yamamichi teaches the information processing apparatus according to claim 4, wherein the processor is further configured to: suggest candidates for a read representation to be added. (Yamamichi, Par. 0013:” Tokkaihei 10-21234 proposes [suggest] a letter recognition apparatus and an image inputting/outputting system using said letter recognition apparatus which sounds a warning signal to its operator when it encounters letters prone to misrecognition during its letter recognition process, requesting verification or correction of the letter detected during letter recognition.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Faisman, Misawa, Miyazaki and Funakura in view of Yamamichi to suggest candidates for a read representation to be added, in order to allow efficient image data filing, as well as efficient image data searching and reproduction, as evidence by Yamamichi (see Par. 0017).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Faisman, Misawa, Miyazaki, Seino, Funakura and in further view of Yamamichi.

Regarding claim 7, Faisman, Misawa, Miyazaki, Seino and Funakura fail to explicitly disclose, however, Yamamichi teaches the information processing apparatus according to claim 5, wherein the processor is further configured to: suggest candidates for a read representation to be added. (Yamamichi, Par. 0013:” Tokkaihei 10-21234 proposes [suggest] a letter recognition apparatus and an image inputting/outputting system using said letter recognition apparatus which sounds a warning signal to its operator when it encounters letters prone to misrecognition during its letter recognition process, requesting verification or correction of the letter detected during letter recognition.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination of Faisman, Misawa, Miyazaki, Seino and Funakura in view of Yamamichi to suggest candidates for a read representation to be added, in order to allow efficient image data filing, as well as efficient image data searching and reproduction, as evidence by Yamamichi (see Par. 0017).


Claims 15 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Faisman, Misawa, Miyazaki, and in further view of Na (US20140208209A1).

Na was applied in the previous Office Action.
Regarding claim 15, Faisman, Misawa, Miyazaki fail to explicitly disclose, however, Na teaches the information processing apparatus according to claim 10, wherein in a case where a plurality of the specific characters are included in the voice data, the processor performs control to display a character string corresponding to the specific characters as a candidate. (Na, Par. 0140:” Upon receiving an input [e.g., a voice input "1"] for selecting any one of the recommended candidate words, the controller 180 can insert and display that specific one of the plurality of candidate words at the particular position, as shown in FIG. 17c.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Faisman, Misawa, Miyazaki in view of Na to perform control to display a character string corresponding to the specific characters as a candidate, in order for editing a voice recognition result in a more convenient way, as evidence by Na (See Par. 0007).

Regarding claim 16, Faisman teaches the information processing apparatus according to claim 15, wherein the processor performs control to display all the voice texts converted from the voice data and display a character string corresponding to the specific character as a candidate by changing display from other character strings. (Faisman, Par. 0016:” Currently, many situations occur when it is necessary to create, and synchronize a transcription of a multimedia file [i.e., files containing audio and video data components] with the original multimedia file [e.g., transcripts or translations of video files, media databases, captions of television programs, etc . . .]. ASR and automatic translation tools can be used to create initial draft transcriptions of a multimedia file.”, and Par. 0025:” The left-side display 205, displays the text of a transcription. All of the textual character data of the transcription is associated with annotated timing information. The right-side display 210 is configured to playback a multimedia data file. The right-side display 210 further comprises multimedia controls, thus allowing for the control of the listening/viewing aspects of a multimedia data.”, and Par. 0025:” FIG. 2 shows a screenshot of an editable transcription stream that is synchronized with a media data stream file.”).

Regarding claim 17, Faisman teaches the information processing apparatus according to claim 15, wherein the processor performs control to display a candidate for a character string corresponding to the specific character together with contexts before and after the character string. (Faisman, Par. 0007:” The method further comprises the steps of associating the discrete playback time annotation indicators of the audio data stream words, or phrases that are reproduced within the audio data stream with respective corresponding textual representations of the words, or phrases that are comprised within the transcript, editing the transcript of the audio data stream, and outputting the transcript, the video data and audio data streams in a predetermined data format.”).  Note: since the audio data stream words or phrases, textual representation will be encompassed with the contexts before and after of the given stream.

Regarding claim 18, Faisman teaches the information processing apparatus according to claim 15, wherein the processor is further configured to: play back a candidate for a character string corresponding to the specific character together with contexts before and after the character string. (Faisman, Par. 0007:” The method further comprises the steps of associating the discrete playback time annotation indicators of the audio data stream words, or phrases that are reproduced within the audio data stream with respective corresponding textual representations of the words, or phrases that are comprised within the transcript, editing the transcript of the audio data stream, and outputting the transcript, the video data and audio data streams in a predetermined data format.”).  Note: since the audio data stream words or phrases, textual representation will be encompassed with the contexts before and after of the given stream.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Kuwabara et al. (U.S. Patent Application : US20060092487A1) teaches Par. 0012:” a video content creating apparatus comprising a photograph data input means for inputting photographic image data, a meta-information adding means for adding meta-information in relation to the photographic image data, a storing means for storing the photographic image data together with the related meta-information, a retrieving means for retrieving the photographic image data from the storing means by use of the meta-information, and a creating means for creating a series of video contents by editing according to the meta-information the photographic image data retrieved by the retrieving means.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIOUSH AGAHI whose telephone number is (408)918-7689. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARIOUSH AGAHI/             Examiner, Art Unit 2656                                                                                                                                                                                           

/MICHELLE M KOETH/             Primary Examiner, Art Unit 2656